DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4, 12 are objected to because of the following informalities:  the phrase “user movement” should be amended to -- a user’s movement--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,936. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1:  Claim 1 of the ‘936 patent provides a teaching of an apparatus (see col. 9:29) comprising: 
a user input device (see col. 9:30); 
a sensor (col. 9:31); 
a processor col. (9:32); and 
memory storing computer readable instructions that, when executed by the processor, cause the processor to at least:  (see col. 9:33-35) 
track movement of the sensor, wherein data from the movement of the sensor is recognized as a user’s physical activity, and wherein the data includes an average contact time for a foot of the user compare the data to a predetermined performance criterion (see col. 9:36-41); 
compare the data to a predetermined performance criterion; (see col. 9:42-43)
and electronically transmit a guide for improving a running movement efficiency of the user based on the comparison of the data to the predetermined performance criterion, wherein the guide for improving running movement efficiency is calculated by analyzing acceleration data associated with at least one of the user’s wrists and at least one of the user’s shoes to characterize directions of arm movement during running relative to running stride information (see col. 9:44-52). 
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the ‘936 patent, it is not patentably distinct from claim 1.  
Claim 2:  Claim 2 of the ‘936 patent anticipates the limitation of wherein the predetermined performance criterion includes a foot contact time threshold that satisfies a fast feet criterion (see claim 2 col. 9:53-55).
Claim 3:  Claim 3 of the ‘936 patent anticipates the limitation of wherein the predetermined performance criterion includes an accuracy threshold of a user’s movement (see col. 9:56-58). 
Claim 4: Claim 4 of the ‘936 patent anticipates the limitation of the predetermined performance criterion includes a quantity threshold of user movement (see col. 9:59-61). 
Claim 5: Claim 5 of the ‘936 patent anticipates the limitation of wherein the guide comprises feedback electronically transmitted in real-time (see col. 9:62-63).
Claim 6:  Claim 6 of the ‘936 patent anticipates the limitation of wherein the guide includes coaching recommendations for improvement based on the comparison of the physical activity data to the predetermined performance criterion (see col. 9:64-67).  
Claim 7: Claim 7 of the ‘936 patent anticipates the limitation of wherein the predetermined performance criterion includes one or more cues for performing an action, based on the comparison of the physical activity data to the predetermined performance criterion (see col. 10:1-4). 
Claim 8: Claim 8 of the ‘936 patent anticipates the limitation of wherein the apparatus further comprises at least one wrist worn sensor (see col. 10:5-6).
Claim 9:  Claim 9 of the ‘936 patent provides a teaching of a non-transitory computer readable medium storing instructions that, when executed by a processor of an apparatus, cause the processor of the apparatus to:  (claim 9 see col. 10:7-9)
track movement of a sensor, wherein data from the movement of the sensor is recognized as a user’s physical activity, and wherein the data includes an average contact time for a foot of the user; (see col. 10:10-16); 
compare the data to a predetermined performance criterion (see col. 10:17-18); and
electronically providing a guide for improving running movement efficiency of the user based on the comparison of the physical activity data to the predetermined performance criterion (see col. 10:19-22).  
The difference between claim 9  of the application and claim 9 of the patent ‘936 lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, the claim 9 of the ‘936 patent includes limitation directed to “wherein the data includes an average contact time for each foot of the user and indicates whether one leg of the user is slower than the other”.   Thus the invention of claim 9 of the ‘936 patent is in effect a “species” of the “generic” invention of claim 9 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 9 of the application is anticipated by claim 9 of the ‘936 patent, it is not patentably distinct from claim 9.  
Claim 10: Claim 10 of the ‘936 patent anticipates the limitation of wherein the predetermined performance criterion includes a foot contact time threshold that satisfies a fast feet criterion (see col. 10:24-26). 
Claim 11:  Claim 11 of the ‘936 patent anticipates the limitation of wherein the predetermined performance criterion includes an accuracy threshold of a user’s movement (see col. 10:27-29). 
Claim 12:  Claim 12 of the ‘936 patent anticipates the limitation of wherein the predetermined performance criterion includes a quantity threshold of user movement (see col. 10:31-32). 
Claim 13:  Claim 13 of the ‘936 patent provides a teaching of wherein the guide comprises electronically-transmitted feedback provided in real-time (see col. 10:33-35). 
Claim 14: Claim 14 of the ‘936 patent provides a teaching of wherein the guide includes coaching recommendations for improvement that are based on the comparison of the data to the predetermined performance criterion (see col. 10:36-39). 
Claim 15: Claim 15 of the ‘936 patent provide a teaching of wherein the predetermined performance criterion includes one or more cues for performing an action that are based on the comparison of the physical activity data to the predetermined performance criterion (see col. 10:40-44).
Claim 16:  Claim 16 of the ‘936 patent provides a teaching of wherein determining the physical activity data corresponding to the user’s physical activity includes receiving data from at least one wrist worn sensor (see col. 10:45-48). 
Claim 17: Claim 17 of the ‘936 patent provides a teaching of wherein determining the physical activity data corresponding to the user’s physical activity includes receiving data from at least one appendage worn sensor (see col. 10:50-43). 
Claim 18: Claim 18 of the ‘936 patent provides a teaching of wherein the tracking of the movement of the sensor comprises receiving an electronic signal from an accelerometer (col. 10:54-56). 
Claim 19:  Claim 19 of the ‘936 patent provides a teaching of wherein the electronically providing the guide comprises transmitting the guide over a wireless communication protocol (see col. 10:58-59). 
Claim 20:  Claim 20 of the ‘936 patent anticipates the teaching of an apparatus comprising:
a user input device (see col. 10:62);
a sensor (see col. 10:63);
a processor (see col. 10:64); and
memory storing computer readable instructions that, when executed by the processor, cause the processor to at least:  (see col. 10:65-67)
track movement of the sensor, wherein data from the movement of the sensor is recognized as a user’s physical activity, and wherein the data includes an average contact time for a foot of the user (col. 11:1-6);

wherein the guide for improving running movement efficiency is calculated by analyzing acceleration data associated with at least one of the user’s shoes to characterize running stride information (see col. 11:9-12).
The difference between claim 20 of the application and claim 20 of the patent ‘936 lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, the claim 20 of the ‘936 patent includes limitation directed to “wherein the data includes an average contact time for each foot of the user and indicates whether one leg of the user is slower than the other”.   Thus the invention of claim 20 of the ‘936 patent is in effect a “species” of the “generic” invention of claim 20 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 20 of the application is anticipated by claim 20 of the ‘936 patent, it is not patentably distinct from claim 20.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file 





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715